Citation Nr: 1613068	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  12-30 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral eye disorder, claimed as glaucoma.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1999 to March 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

At his request, the Veteran was offered the opportunity to testify before the Board at a hearing scheduled in February 2016, but he failed appear.  The Board deems the request for a hearing withdrawn because he did not seek to reschedule the hearing or provide good cause for the failure to appear.  38 C.F.R. § 20.704(d). 

The issues of entitlement to service connection for a bilateral eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's prior claim of entitlement to service connection for bilateral hearing loss was denied in a January 2011 rating decision; he did not appeal that decision or submit new evidence within one year after its promulgation.

2.  The additional evidence received since the January 2011 rating decision shows that the Veteran does not have a current hearing loss disability for VA purposes in either ear.    



CONCLUSION OF LAW

The criteria for reopening the Veteran's claim of entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  Here, VA's notice requirements with regard to his claim to reopen were fulfilled by a letter issued in May 2012.  See Kent v. Nicholson, 20 Vet. App. 1 (2006)(setting forth the requirements of notice with regard to claims to reopen a previously denied claim).  

With respect to the duty to assist, the Board notes that all available, pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A (West 2014).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

In addition to obtaining pertinent records, VA has assisted the Veteran by affording him a medical examination in support of his claim in May 2012.  This examination is adequate because the examiner conducted appropriate testing, recorded or reviewed the Veteran's his subjective complaints and offered opinions as appropriate.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review may proceed without prejudice to the Veteran.
II.  Claim to Reopen

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.  He served on the flight deck of an aircraft carrier and was exposed to extremely loud aircraft engine noise on a daily basis.  He reports that he has difficulty hearing college professors when attending lectures, and that he has to turn the volume up while watching television.  He further reports that he is always asking people to repeat themselves because he can't hear them during conversations.  See April 2012 Written Statement.

The Veteran's claims were originally denied in a January 2011 rating decision because his VA audiological examination showed no hearing loss disability for VA purposes, pursuant to 38 C.F.R. § 3.385.  No new evidence was received within one year of this rating decision, and the Veteran did not submit a notice of disagreement.  Thus, the January 2011 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103.  

A claim that has been finally adjudicated can be reopened and reconsidered if new and material evidence is presented raising a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is "new" when it was not previously of record and "material" when it addresses an unestablished element (here, the existence of a current hearing loss disability).  See 38 C.F.R. § 3.156(a).   Importantly, new and material evidence must raise a reasonable possibility of substantiating the claims. See id.  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied, but should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id. at 118.  


The Board finds that although new evidence has been received by VA, the evidence does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for hearing loss because it does not meet the low threshold of raising a reasonable possibility of substantiating his claims.  The Veteran was provided with a VA audiological examination in May 2012 addressing his hearing loss claim.  This examination demonstrated that the Veteran did not have a hearing loss disability for VA purposes.  For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.   38 C.F.R. § 3.385 (2015).  Here, the Veteran's May 2012 audiological examination results revealed speech recognition ability of 100 percent both the right and left ears, and his auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
5
LEFT
10
10
10
10
10

Though this evidence is new, it does not raise a reasonable possibility of substantiating the Veteran's claims because it does not indicate that he has a current disability for which service connection may be granted.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, this new evidence weighs against entitlement to service connection and as such, does not support reopening the Veteran's claim.  

The Veteran also submitted written statements concerning the nature and etiology of his hearing loss; however, the Board finds that these statements are cumulative or duplicative of his statements previously of record.  Thus, under the circumstances, the Board must conclude that new and material evidence has not been received to warrant reopening the claim of entitlement to service connection bilateral hearing loss.  As such, his claim to reopen is denied.


ORDER

The claim to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss is denied.    


REMAND

The Veteran seeks service connection for a disorder affecting his eyes, claimed as glaucoma.  He complains of recurrent problems with his vision and eyes.  See April 2012 Written Statement.  An August 2000 service treatment record (STR) notes that he was splashed in the face with jet fuel and complained of blurry vision and burning in his eyes.  Another record from August 2002 notes additional complaints of blurry distance vision with the impression of a large cup-to-disc ratio and family history of glaucoma.  A May 2012 VA examiner found no diagnosis of glaucoma or any other eye condition.  However, the examiner noted an afferent pupillary defect in the Veteran's right eye, and an abnormal fundus exam with punch out lesion on the left.  The examiner did not state the significance of these findings, or whether they cause any disability.  Additionally, the examiner did not discuss or consider the Veteran's reports of ongoing vision and eye problems.  Thus, the Board finds that remand is to obtain a new VA examination and medical opinion addressing the Veteran's reported symptoms and whether such symptoms, or abnormal findings during examination, are productive of a disability that is related to service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private treatment records concerning the Veteran's treatment for his eye symptoms.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service eye and/or vision symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After completing the above (to the extent possible), schedule the Veteran for an appropriate VA examination to address the current nature of his right and left eye condition(s).  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

After eliciting a full history from the Veteran of the onset and progression of his eye symptoms, the examiner should identify any right or left eye condition found to be present.  

With regard to each eye condition diagnosed, the examiner should opine whether it is at least as likely as not that the condition had its onset in service or is related to any injury or disease incurred in service.  

In offering this assessment, the examiner should acknowledge and discuss the following evidence: the August 2000 STR documenting that the Veteran had jet fuel splashed in his eyes and complained of burning and blurred vision; the August 2002 STR regarding the Veteran's complaints of blurry distance vision with the impression of a large cup-to-disc ratio and family history of glaucoma; the May 2012 VA examination findings of an afferent pupillary defect in the Veteran's right eye and an abnormal fundus exam with punch out lesion on the left; and the Veteran's lay statements concerning his ongoing bilateral eye symptoms.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

4.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


